        Case 20-11525 Doc 2 Filed 08/31/20 Entered 08/31/20 08:33:40 Main Document Page 1 of 7


 Fill in this information to identify your case:

 Debtor 1                     Lorraine Mae Hyde
                              First Name                    Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF LOUISIANA

 Case number
 (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                   amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                                                                                                                   12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                 Unsecured claim
 1                                                                   What is the nature of the claim?              Personal guarantee of $ $635,976.70
                                                                                                                   debt owed by Genesis
                                                                                                                   Venture Logistics,
                                                                                                                   L.L.C.
              AmeriFactors
              1170 Celebraton Boulevard                              As of the date you file, the claim is: Check all that apply
              Suite 100                                                     Contingent
              Kissimmee, FL 34747                                            Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
              Contact                                                        Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Credit card                   $ $25,578.00
              Amex
              P.O. Box 297871                                        As of the date you file, the claim is: Check all that apply
              Fort Lauderdale, FL 33329                                     Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                           No


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
       Case 20-11525 Doc 2 Filed 08/31/20 Entered 08/31/20 08:33:40 Main Document Page 2 of 7



 Debtor 1          Lorraine Mae Hyde                                                                Case number (if known)


            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 3                                                                   What is the nature of the claim?              Credit card                 $ $11,308.00
            Amex
            P.O. Box 297871                                          As of the date you file, the claim is: Check all that apply
            Fort Lauderdale, FL 33329                                       Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Credit card                 $ $67.00
            Capital One
            15000 Capital One Drive                                  As of the date you file, the claim is: Check all that apply
            Henrico, VA 23238                                               Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Credit card                 $ $8,600.00
            Chase
            P.O. Box 6294                                            As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197                                          Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?              Credit card                 $ $3,047.00
            CitiCards
            P.O. Box 6241                                            As of the date you file, the claim is: Check all that apply
            Sioux Falls, SD 57117                                           Contingent
                                                                            Unliquidated
                                                                            Disputed


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 20-11525 Doc 2 Filed 08/31/20 Entered 08/31/20 08:33:40 Main Document Page 3 of 7



 Debtor 1          Lorraine Mae Hyde                                                                Case number (if known)

                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Credit card                 $ $20,539.48
            ComData
            716 North Causeway Boulevard                             As of the date you file, the claim is: Check all that apply
            Metairie, LA 70001                                              Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Credit card                 $ $6,045.00
            Comenity Bank
            P.O. Box 182789                                          As of the date you file, the claim is: Check all that apply
            Columbus, OH 43218                                              Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              Trade debts - lawsuit       $ $176,198.50
            Derwin Falcon
            P.O. Box 86576                                           As of the date you file, the claim is: Check all that apply
            Baton Rouge, LA 70879                                           Contingent

                                                                             Unliquidated

                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?                                          $ $3,992.00


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 20-11525 Doc 2 Filed 08/31/20 Entered 08/31/20 08:33:40 Main Document Page 4 of 7



 Debtor 1          Lorraine Mae Hyde                                                                Case number (if known)

            Loanme Inc.
            1900 South State College                                 As of the date you file, the claim is: Check all that apply
            Boulevard                                                       Contingent
            Anaheim, CA 92806                                               Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?              Credit card                 $ $6,000.00
            Loft
            P.O. Box 659450                                          As of the date you file, the claim is: Check all that apply
            San Antonio, TX 78265                                           Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?              Personal guarantee of $ $275,800.58
                                                                                                                   debt owed by Genesis
                                                                                                                   Venture Logistics,
                                                                                                                   L.L.C. Merchant cash
                                                                                                                   advance agreement(s).
                                                                                                                   Lawsuit.
            Par Funding
            20 North Third Street                                    As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19106                                          Contingent

                                                                             Unliquidated

                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?              Credit card                 $ $709.00
            Pier One
            P.O. Box 182789                                          As of the date you file, the claim is: Check all that apply
            Columbus, OH 43218                                              Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 20-11525 Doc 2 Filed 08/31/20 Entered 08/31/20 08:33:40 Main Document Page 5 of 7



 Debtor 1          Lorraine Mae Hyde                                                                Case number (if known)


                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              Personal guarantee of $ $304,190.75
                                                                                                                   debt owed by Genesis
                                                                                                                   Venture Logistics,
                                                                                                                   L.L.C. Future
                                                                                                                   receivables
                                                                                                                   agreement(s).
                                                                                                                   Lawsuit.
            Royal Funding
            80 Broad Street                                          As of the date you file, the claim is: Check all that apply
            Suite 1302                                                      Contingent
            New York, NY 10004                                               Unliquidated

                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?              Credit card                 $ $1,411.00
            Synchrony
            P.O. Box 9650005                                         As of the date you file, the claim is: Check all that apply
            Orlando, FL 32896                                               Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?              Credit card                 $ $51.00
            Synchrony
            P.O. Box 965007                                          As of the date you file, the claim is: Check all that apply
            Orlando, FL 32896                                               Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                 $



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 20-11525 Doc 2 Filed 08/31/20 Entered 08/31/20 08:33:40 Main Document Page 6 of 7



 Debtor 1          Lorraine Mae Hyde                                                                Case number (if known)

                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?              Credit card                 $ $36.00
            Synchrony
            P.O. Box 9650005                                         As of the date you file, the claim is: Check all that apply
            Orlando, FL 32896                                               Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?                                          $ $25,955.48
            TD Auto Finance
            P.O. Box 9223                                            As of the date you file, the claim is: Check all that apply
            Farmington, MI 48333                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?              SBA Loan                    $ $94,600.00
            U.S. Small Business
            Administration                                           As of the date you file, the claim is: Check all that apply
            365 Canal Street                                                Contingent
            Suite 2820                                                      Unliquidated
            New Orleans, LA 70130                                           Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?                                          $ $67,319.00
            Well Fargo
            8480 Stagecoach Circle                                   As of the date you file, the claim is: Check all that apply
            Frederick, MD 21701                                             Contingent

                                                                             Unliquidated

                                                                             Disputed
                                                                             None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 20-11525 Doc 2 Filed 08/31/20 Entered 08/31/20 08:33:40 Main Document Page 7 of 7



 Debtor 1          Lorraine Mae Hyde                                                                Case number (if known)


                                                                     Does the creditor have a lien on your property?
                                                                            No
            Contact                                                         Yes. Total claim (secured and unsecured)                 $
                                                                                   Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Lorraine Mae Hyde                                                            X
       Lorraine Mae Hyde                                                                    Signature of Debtor 2
       Signature of Debtor 1


       Date      August 31, 2020                                                            Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                Page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
